Citation Nr: 1032707	
Decision Date: 08/30/10    Archive Date: 09/08/10

DOCKET NO.  07-07 039	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for skeletal conditions, 
including knees, fractured ribs, a scarred lung, hip, and elbow.


REPRESENTATION

Appellant represented by:	Armed Forces Service Corporation


ATTORNEY FOR THE BOARD

J. Meawad


INTRODUCTION

The Veteran served on active duty from January 1977 to August 
1984, August 1991 to December 1991, September 1994 to December 
1994, and September 1996 to May 1997.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Oakland, 
California, that denied the above claim.

In August 2008, the Board remanded the present matter for 
additional development and due process concerns.  

The issue of entitlement to service connection for 
Charcot-Marie-Tooth Syndrome has been raised by the 
record, but has not been adjudicated by the Agency of 
Original Jurisdiction (AOJ).  Therefore, the Board does 
not have jurisdiction over it, and it is referred to 
the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Board finds that another remand is necessary.  Where the 
remand orders of the Board are not complied with, the Board errs 
as a matter of law when it fails to ensure compliance.  Stegall 
v. West, 11 Vet. App. 268 (1998).  

In the previous Board remand, the RO was requested to obtain the 
Veteran's service treatment records for the dates encompassing 
his active duty service in 1996 and 1997.  It was specifically 
noted as the basis for the remand that there were no service 
treatment records for the Veteran's period of service from 1996 
to 1997.  In addition, a release for information dated January 
2006 was submitted referring to an Army hospital in Germany and a 
private clinic in California.  The Board stated in the remand 
that there was no indication that this release form was completed 
or mailed to the facilities listed.  

In response to the RO's October 2008 inquiry for service 
treatment records for the Veteran's active service from 1996 to 
1997, the National Personnel Records Center (NPRC) stated that 
were no service treatment records at "code 13" for the Veteran.  
In February 2010, the RO requested the 1996 to 1997 service 
treatment records from the Records Management Center (RMC).  In a 
March 2010 email, the RMC stated that the service treatment 
records are not of record at the RMC.  It is unclear whether the 
RO thoroughly researched all possible sources of the Veteran's 
service treatment records as no formal finding was issued.  
Therefore, this deficiency must be corrected on remand.  

Furthermore, there is no indication of record showing that the RO 
attempted to obtain medical records from Heidelberg Army Hospital 
in Germany and Auburn Imaging in California, which were listed in 
the Veteran's January 2006 Form 21-4142 release for information 
as requested in the Board remand.  Therefore, this deficiency 
must also be corrected.  

Finally, the Board finds that an examination is needed in this 
case.  The Veteran is currently service connected for myofacial 
syndrome, which affects his entire body.  Regarding the issue on 
appeal, the Veteran is claiming that he has separate skeletal 
conditions stemming from a motor vehicle accident that occurred 
in 1997 while he was serving in Bosnia-Herzegovina.  An 
examination is necessary in order to distinguish the symptoms and 
resulting disability related to the Veteran's service-connected 
myofacial syndrome and those related to the claimed skeletal 
conditions due to the 1997 inservice accident.  A medical opinion 
is also necessary stating whether the separately distinguished 
skeletal conditions are related to service.  See 38 C.F.R. 
§ 3.159 (c)(4) (2009).

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements to obtain medical 
treatment records from Heidelberg Army 
Hospital in Germany and Auburn Imaging in 
California.  All efforts to obtain these 
records should be fully documented and 
the Heidelberg Army Hospital and Auburn 
Imaging must provide a negative 
response if records are not available.

2.  Undertake all necessary efforts to 
obtain the Veteran's service treatment 
records from 1996 to 1997.  If those 
records cannot be located, a formal finding 
of unavailability must be issued and 
associated with the claims file.

3.  Following completion of the foregoing, 
schedule the Veteran for an appropriate VA 
examination to determine the current nature and 
likely etiology of any current skeletal 
conditions, including knees, fractured ribs, a 
scarred lung, hip, and elbow.  The claims file 
must be made available to the examiner for 
review prior to the examination.  All 
necessary tests should be conducted and the 
examiner should review the results of any 
testing prior to completion of the report.

Based on the examination and review of the 
record, the examiner is requested to provide an 
opinion as whether it is at least as likely 
as not (i.e., whether there is at least a 50 
percent probability) that any currently 
diagnosed skeletal condition had its onset 
during active service or is related to any in-
service disease or injury; to include the 
claimed inservice 1997 accident.  

The examiner is also asked to distinguish, 
to the extent possible, between 
symptomatology resulting from the Veteran's 
service-connected myofacial syndrome and 
the claimed skeletal conditions.  If it is 
medically impossible to distinguish among 
symptomatology resulting from the 
disabilities, the examiner should state 
this in the examination report.

A detailed rationale for any opinion expressed 
should be provided.

4.  Thereafter, readjudicate the Veteran's 
claim on appeal, with application of all 
appropriate laws and regulations and 
consideration of any additional information 
obtained.  If the decision with respect to 
the claim remains adverse to the appellant, 
he and his representative should be 
furnished a supplemental statement of the 
case and afforded a reasonable period of 
time within which to respond thereto.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

